Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 1 of 9




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


        Plaintiffs’ Exhibit 2
         Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 2 of 9



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CHRISTIAN W. SANDVIG et al.,

                         Plaintiffs,
                                                     Case No. 1:16-cv-1368 (JDB)
v.

WILLIAM P. BARR, in his official capacity as
Attorney General of the United States,

                          Defendant.


                      DECLARATION OF PLAINTIFF ALAN MISLOVE


     1. I am an Associate Professor of Computer Science at Northeastern University.

     2. I reside in West Roxbury, Massachusetts.

     3. I hold a Ph. D. in Computer Science from Rice University.

     4. My research investigates systems, networking, network measurement, and security and

privacy issues associated with online social networks. Among other areas, I focus on auditing the

algorithms of large-scale computer systems that Internet users interact with on a daily basis.

     5. I have frequently collaborated on research with Christo Wilson. We work together at

Northeastern University and have co-authored several papers measuring personalization and

discrimination online. Part of our work involves using measured data to analyze and understand

complex phenomena on the Internet. In many cases, we have used the knowledge gained from

measurements of the Internet to build systems that improve security, privacy, and transparency

for Internet users.




Background

                                                 1
          Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 3 of 9



    6. Outcomes-based audit testing is a method of testing that examines the outputs or

outcomes of decision-making systems governed by an algorithm.

    7. Outcomes-based audit testing enables researchers to compare the content that is shown to

different users online. Other types of outcomes-based audit testing may compare the decisions

reached about website or platform users.

    8. Outcomes-based audit testing is a way to determine whether users are experiencing

discrimination in transactions covered by civil rights laws on the basis of their protected class

status.

    9. Without outcomes-based audit testing of certain online websites there may be no way to

determine whether discrimination based on protected class status is occurring.

    10. I intend to access or visit certain online hiring websites for purposes of conducting

academic research regarding potential online discrimination.

    11. I intend to study algorithmic discrimination in the employment context. Along with

Professor Wilson, I have designed and intend to conduct a study that would determine if the

algorithms used by some hiring websites produce results that discriminate against job seekers by

race, gender, or other characteristics. I herein refer to this study as the “research plan.”

Research Plan

    12. Our research plan involves studying online hiring websites that advertise employment

opportunities, allow users to apply for employment opportunities, or allow employers or

recruiters to view potential job candidates.

    13. Our research plan involves audit testing and related investigative work to determine

whether online hiring websites’ algorithms treat users differently based on characteristics, such

as race or gender, that constitute a protected class status under civil rights laws. I herein refer to

such differential treatment on the basis of protected class status as “online discrimination.”


                                                   2
        Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 4 of 9



   14. Online hiring websites may allow job seekers to create personal profiles, upload their

resumes, and potentially apply for open positions. At the same time, companies and recruiters

may post open positions onto these sites, and use the sophisticated tools the websites provide to

screen candidates.

   15. Some hiring websites provide recruiters with a search engine-like interface that allows

recruiters to query, filter, and browse all of the job seekers on the website. Like any search

engine, these recruiter tools frequently use proprietary algorithms to rank job seekers.

   16. The order of the job seeker ranking may influence the next steps taken by the recruiter,

including which job seekers are offered interviews or employment.

   17. I seek to determine whether the ranking algorithms on online hiring websites produce

discriminatory outputs by systematically ranking specific classes of people (e.g., people of color

or women) below others. This could happen intentionally or inadvertently.

   18. Our research plan will be an audit study that will test the hypothesis that hiring websites

may produce discriminatory outputs by relying on data that includes real-world biases. For

example, a hiring website could rank job candidates in search results in a racially disparate

manner if the algorithm that determines which results are displayed takes into account factors—

gleaned from a user’s resume, browsing history, or social networking profiles—that correlate

with race. An algorithm does not necessarily need to have detailed information about a user to

result in biased outcomes. For example, where a user attended college may serve as a proxy for

race in the case of certain colleges, and an algorithm that takes such information into account

may therefore produce biased outcomes.

   19. On each hiring website, Professor Wilson and I will investigate whether there are

correlations between the rank ordering of job candidates in search results and race, gender, or

age. If we observe that candidates with specific attributes are consistently ranked lower (when


                                                 3
         Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 5 of 9



controlling for other confounding variables), this may indicate that the algorithm is

discriminatory.

    20. To investigate online discrimination in the employment context online, we will create

profiles for fictitious job seekers, post fictitious job opportunities, and compare our fictitious

users’ rankings in a list of candidates for the fictitious jobs. The goal of this audit study is to

examine how the websites rank the fictitious candidates for the fictitious jobs, and whether such

ranking is influenced by race, gender, age, or other attributes. Depending on the particular

features available on the websites we study, the fictitious users may apply to our fictitious jobs in

order to be ranked as job candidates.

    21. We plan to create tester accounts reflecting fictitious users with varying attributes (e.g.,

race, gender, age). These accounts will always include one uniform, globally unique attribute

(e.g., attendance at a fictitious high school) so that we can search for the fictitious users as

distinct from genuine jobseekers. These tester accounts will then be used to search for fictitious

jobs that we will post on the websites.

    22. We will systematically conduct searches as the employers of the fictitious jobs we have

posted (in other words, using tester employer accounts we have created), using the same

keywords that were tested earlier, with the addition of a filter corresponding to the uniform

attribute (e.g., the fictitious high school). This will ensure that the search results contain only the

fictitious users. We will do this on websites that permit employers to search for potential job

candidates, either when users have applied for open positions or when users have uploaded their

resumes or profiles to the website.

    23. By comparing the rankings of fictitious users with certain attributes to those without

those attributes, we will be able to examine how specific user attributes such as race impact

search rank.


                                                   4
         Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 6 of 9



    24. We have designed our research plan to minimize any harm by limiting the number of

concurrent tests that we run and deleting the job listings and job seeker accounts when we are

done.

    25. We have designed our research plan to minimize any effect on the target websites’

operations by creating or using the minimum number of accounts necessary to conduct the study,

including minimizing false accounts, and by avoiding sending too many service requests to a

website or platform.

    26. When we conduct an online study, we will typically rate limit our requests to a website to

one every 10 to 30 seconds, to minimize any load on the website’s servers.

    27. We have designed our research plan to minimize any harm to third-party users of the

websites by, among other things, making sure that real job seekers are unlikely to find, and

discouraged from applying to, the fictitious jobs. We will also take steps to ensure our fictitious

job seeker accounts are unlikely to appear in search results for real recruiters’ reasonable search

queries. For example, one method of discouraging interactions with real users is to state in any

fictitious job posting, or in any fictitious job seeker profile, that the job or the job seeker is not

real.

    28. I intend to bring the results of this research to the public and to publish our findings in

academic publications. I usually make my academic research available to the public, for free.

    29. I have previously published the results of research into online discrimination in academic

or conference papers.

    30. Our research plan requires providing false information to the websites we study,

including by making fictitious job postings.

    31. Our research plan requires creating tester accounts using false or misleading information

on the websites we study.


                                                    5
         Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 7 of 9



    32. Creating tester accounts sometimes requires providing false information. Creating tester

accounts sometimes does not require providing false information but may nonetheless constitute

providing misleading information when it is in violation of website terms of service that require

that anyone creating an account be a job seeker or an employer or be using the website only for

the purpose of finding a job or recruiting candidates for a job.

    33. The methodology we intend to use in our research plan is standard within our research

community as a means of audit testing for discrimination.

    34. Our research plan requires providing false information to websites about the

qualifications of fictitious job applicants in order to isolate the effect of the characteristic being

studied, such as race or gender. No adequate alternative exists where research seeks to isolate the

impact of a single such characteristic.

    35. I am aware that our research plan will violate target websites’ terms of service prohibiting

providing false information and/or creating accounts using false information.

    36. I do not intend to seek permission from a target hiring website prior to conducting an

algorithmic discrimination audit of that website.

    37. Seeking permission from a target website prior to conducting an audit test for

discrimination would affect the scientific validity of such research.

    38. Once a company knows it is going to be audited or tested for potential discrimination, it

can change its behavior for the time period of the test or research in a way that could affect the

test or research findings.

    39. The results of audit testing or academic research into online discrimination could expose

a website to potential liability or embarrassment, and could require the company to spend money

re-engineering its systems as a result.




                                                   6
         Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 8 of 9



   40. The platforms and/or websites in the employment or hiring industry change rapidly, and

the practicability of auditing them may also vary, such that I cannot now identify all such

platforms and/or websites that I will access in the future for purposes of conducting the research

plan.

   41. Terms of service may be subject to change at any time, without notice to users, and

without a record provided to users of what terms of service were operative on each and every

visit they made to a website.

   42. I do not have a record of the terms of service that were operative on each and every visit I

made to a website during the course of my past research.

   43. Professor Wilson and I have designed our research plan to have at most a de minimis

impact, if any, on the target websites’ operations.

   44. Professor Wilson and I have designed our research plan to have at most a de minimis

impact, if any, on third-party users.

   45. We have designed our research plan such that any false or misleading speech during the

course of creating fictitious accounts or postings will not cause material harm to the target

websites’ operations because it will have a de minimis impact, if any, on the target websites’

operations.

   46. My intention in providing false or misleading speech to websites I study as part of our

research plan is to conduct academic research into online discrimination.

   47. My intention in providing false or misleading speech to websites I study as part of our

research plan is specifically to determine whether online hiring websites use algorithms whose

results discriminate against job seekers by race, gender, or other protected class status under civil

rights laws.




                                                  7
        Case 1:16-cv-01368-JDB Document 48-2 Filed 03/07/19 Page 9 of 9



   48. As part of our research plan, I do not intend to access any data or information on the

websites I study that is not made available to the public or to any individual who creates an

account on the site.

Fear of Prosecution

   49. I am concerned that violating terms of service in the course of the research plan will

subject me to criminal prosecution under the Computer Fraud and Abuse Act’s Access Provision

at 18 U.S.C. § 1030(a)(2)(C).

   50. Many website or platform terms of service prohibit providing false or misleading

information and/or creating tester accounts using false information.

   51. I do not wish to be exposed to criminal prosecution as a result of conducting the research

plan to study online discrimination.

   52. I intend to engage in the research plan because I believe that it will have significant social

value. First, individual algorithm audits may uncover harmful discriminatory practices that, once

exposed, will force the relevant parties to change their behavior. This may also deter other

organizations from using similar algorithms. Second, our research findings will aid academics

and regulators who wish to expand on our findings or conduct their own audits. Finally, by

educating computer scientists and the general public about the phenomenon of intentional or

unintentional algorithmic discrimination, I hope to inform an important societal debate about the

role and norms of algorithms in daily life.

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: March 4, 2019                                 ____________________________
Boston, Massachusetts                                 Alan Mislove




                                                 8
